*596Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered January 15, 2004, convicting him of criminally negligent homicide and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that the evidence was legally sufficient to support the conviction. While the act of making an illegal U-turn is not in itself sufficient to prove criminal negligence (see People v Senisi, 196 AD2d 376 [1994]), the People proved that the defendant’s actions were a gross deviation from the ordinary standard of care (see People v Linares, 215 AD2d 201 [1995]; People v Mitchell, 213 AD2d 562 [1995]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]).
The defendant’s remaining contentions are without merit. H. Miller, J.E, Cozier, Ritter and Spolzino, JJ., concur.